DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of January 21, 2020 are hereby accepted as FORMAL.

Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Objection to the Specification
The text of 37 CFR 1.71(a) is as follows:
“(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science
The specification is hereby objected to under 37 CFR 1.71(a) in that the uses of various forms of the word, “synchronize” would not be “clear” and “exact” to those of ordinary skill-in-the-art in that the uses of these words are contrary to the usual and ordinary sense of those words.  The various uses of forms of the word, “synchronize” in the specification (e.g., paragraphs 3, 10, 15, 35, 36, 37, 43, and 48) would not be “clear” and “exact” to one of ordinary skill-in-the-art in the description of the invention as to how things that are not presented as varying over time can be synchronized in the usual and ordinary sense of the word.  For example, on page 1 of the specification, in paragraph [0003] at line 4, the phrase, “synchronizing the measurement from the sensor with the positional information” does not perform the action of the dictionary definition (sense 1): “to cause to agree in time or rate of speed” (“Webster’s New World College Dictionary,” fourth edition, page 1451, right column; entry for the word, “synchronize,” sense 1).  It is suggested that data streams could be synchronized, but the specification does not refer to streams of data in the uses of forms of the word, “synchronize.”  So, the uses of these words are neither “clear” nor “exact” in context.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
On lines 6-7 of independent claim 1, the claim language, “synchronizing the measurement from the sensor with the positional information received from the vehicle” is unclear in context as to the meaning of the word, “synchronizing” as used with the singular term, “measurement” and with the term “positional information.”  Since neither of these terms refers to a stream of values over time, it is unclear in context what “synchronizing” these would mean, the use of the term, “synchronizing” being used contrary to the usual and ordinary meaning of the term: “to cause to agree in time or rate of speed” (“Webster’s New World College Dictionary,” fourth edition, page 1451, right column; entry for the word, “synchronize,” sense 1).  For substantially the same reason, the use of the word, “synchronized” on line 8 of claim 1, and the use of the word, “synchronizing” on line 1 of claim 8 are unclear.
On line 8 of claim 1, “the synchronized data” lacks antecedent basis in that there is no earlier recitation of “synchronized data.”
On lines 7-8 of independent claim 13, the claim language, “synchronize the measurement from the sensor with the positional information received from the vehicle” is unclear in context as to the meaning of the word, “synchronize” as used with the singular term, “measurement” and with the term “positional information.”  Since neither of these terms refers to a stream of values over time, it is unclear in context what to “synchronize” these would mean, the use of the term, “synchronize” being used contrary to the usual and ordinary meaning of the term: “to cause to agree in time or rate of speed” (“Webster’s New World College Dictionary,” fourth edition, page 1451, right 
On line 9 of claim 13, “the synchronized data” lacks antecedent basis in that there is no earlier recitation of “synchronized data.”
Each of dependent claims 2-12 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 14-20 is unclear, at least, in that it depends ultimately from unclear, independent claim 13.

Potentially-Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-12 and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The text of independent claim 1 is as follows:
“1. A method, comprising: measuring, with a sensor, a distance between a vehicle in a field of view of the sensor and the sensor; receiving a V2X communication from the vehicle indicative of the positional information of the vehicle; synchronizing the measurement from the sensor with the positional information received from the vehicle; and using the synchronized data, determining an angular offset of the sensor, wherein the angular offset is the angle between an azimuth of the sensor and the North direction.”  (Bold added).
Independent claim 1 is potentially-allowable in that the combination of claimed features in bold above are not disclosed in the prior art of record, nor would they have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-12 depends ultimately from potentially-allowable, independent claim 1, each of dependent claims 2-12 is potentially-allowable for, at least, the reasons for which independent claim 1 is potentially-allowable.
The text of independent claim 13 is as follows:
“13. A system, comprising: a sensor configured to measure a distance between a vehicle within its field of view and the sensor; and a computing device in communication with the sensor and configured to receive a V2X communication from the vehicle indicative of the positional information of the vehicle, synchronize the measurement from the sensor with the positional information received from the vehicle, and using the synchronized data, determine an angular offset of the sensor, wherein the angular offset is the angle between an azimuth of the sensor and the North direction.”  (Bold added).
Independent claim 13 is potentially-allowable in that the combination of claimed features in bold above are not disclosed in the prior art of record, nor would they have been obvious to one of ordinary skill-in-the-art.


Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Agnes et al publication is cited for the use of the dictionary definition of the word, “synchronize.”
Slobodyanyuk et al (‘546) is of general interest for showing the calibration of a sensor using CV2X and V2X, and for references to measurements being “time-aligned” (e.g., see the Abstract).
Slobodyanyuk et al (‘215) is of general interest for showing the calibration of automotive sensors using V2X.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648